Citation Nr: 0336567	
Decision Date: 12/30/03    Archive Date: 01/07/04

DOCKET NO.  03-02 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD) to include symptoms 
of depression and anxiety.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from September 1967 to June 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  

Having considered the appellant's contentions in light of the 
record and the applicable law, the Board finds that this 
matter must be REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The record reflects that by rating decision dated in February 
2001, service connection was granted for PTSD and a 30 
percent disability rating was assigned.  The appellant filed 
a timely notice of disagreement as to the assigned rating.  
Because the appellant's disability rating claim has thus been 
in continuous appellate status since the original assignment 
of service connection, the evidence to be considered includes 
all evidence proffered in support of the original claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted.  See Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  Among other 
directives, the VCAA eliminated the well-grounded claim 
requirement; expanded the duty of VA to notify the appellant 
and the representative of requisite evidence, and enhanced 
the duty to assist a claimant in developing the information 
and evidence necessary to substantiate a claim.  Recent 
decisions by the appellate courts have mandated that VA 
ensure strict compliance with the provisions of the VCAA.  
See, e.g., Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The record in this matter does not indicate that the 
appellant was apprised in accordance with the VCAA of what 
evidence would substantiate his claim for a higher evaluation 
than that currently assigned his service-connected 
psychiatric disability, nor of the specific allocation of 
responsibility for providing such evidence.  In order to 
ensure that the appellant is accorded these due process 
rights, the appeal is therefore REMANDED for the following 
action:

1.  The RO will advise the appellant 
of what evidence would substantiate 
his claim in accordance with the 
provisions of the VCAA.  
Contemporaneous with this advisement, 
the RO should ascertain if the 
appellant has received any VA, non-
VA, or other medical treatment for 
PTSD that is not evidenced by the 
current record.  The appellant should 
be provided with the necessary 
authorizations for the release of any 
treatment records not currently on 
file.  The RO should then obtain 
these records and associate them with 
the claims folder.  

2.	Thereafter, the RO should take 
such additional 
development action as it deems proper 
with respect to the claim, including 
if appropriate the conduct of any 
appropriate VA medical examinations.  
Following such development, the RO 
should review and readjudicate the 
claim with consideration of all 
pertinent evidence of record 
including an April 24, 2003 statement 
from the Wichita Vet Center which was 
submitted directly to the Board that 
same month.  If any such action does 
not resolve the claim, the RO shall 
issue the appellant a Supplemental 
Statement of the Case.  Thereafter, 
the case should be returned to the 
Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



